DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s amendments and arguments filed on 19 March 2021 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-3, 5, 7-12, 14, and 16-20 and renumbered as claims 1-16 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 19, Applicants particular method and associated systems of identifying a respective performance profile indicating at least one electronic activity transmission frequency or an electronic activity transmission count; identifying a first group of the plurality of the node profiles of a first category, each node profile of the first group of the plurality of node profiles associated with a predetermined event, wherein identifying the first group of the plurality of the node profiles of the first category further comprises identifying each node profile of the first group based on the respective performance profile of the node profile; and generating a respective array based on timestamps and participant characteristics identified from electronic activities identifying an entity corresponding to the node profile of the second group of node profiles, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 24, 2021